Citation Nr: 1455742	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1963 to June 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 10 percent rating for degenerative joint disease of the right knee effective August 18, 2004.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 

FINDING OF FACT

For the entire rating period on appeal, the degenerative joint disease of the right knee has been manifested by meniscal tear; frequent flare-ups that result in increased pain and swelling; popping, grinding, and buckling of the knee; and locking of the knee.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the criteria for a disability rating of 20 percent for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the disability rating assigned for the degenerative joint disease of the right knee.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a July 2010 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  The Board also notes that, in the September 2014 Informal Hearing Presentation, the representative contends that the objective evidence already contained in the file is sufficient to support the claim for an increased rating for the degenerative joint disease of the right knee.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran underwent July 2010 and July 2012 VA examinations in connection with the claim for an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee.  The Board notes that on the June 2012 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran contended the July 2010 VA examination was inadequate.  The Veteran contends the July 2010 VA examiner had the Veteran extend and flex beyond the point of severe pain; however, the examination report only shows end-of-range pain and does not reflect severe pain beginning before the end of range of motion.  The Veteran also contends that the July 2010 VA examiner did not use any tools to measure range of motion and only had the Veteran move his knee once.  The VA examiner should have used a goniometer to accurately measure range of motion and should have conducted repetitive testing.  The July 2010 VA examination report notes that repetitive motion was tested, in contrast to the Veteran's report.  Given the conflicting information in the Veteran's report and the July 2010 VA examination report, the Veteran was provided with a new VA examination in July 2012.

The July 2012 VA examination report includes all relevant findings needed to fairly decide the appeal.  The July 2012 VA examiner took a thorough and accurate history of the right knee disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The July 2012 VA medical examiner considered the Veteran's subjective complaints as related to current right knee symptomatology and its effects on his daily life, and performed a thorough examination.  
It is unclear whether the July 2012 VA examiner had access to the claims file; however, for reasons explained below, the Board finds that the July 2012 VA examiner had adequate facts and data regarding the history and condition of the disability.  The July 2012 VA medical examiner conducted a thorough interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the July 2012 VA medical examination that was not considered by the VA medical examiner.   

The Board finds that no further medical examination is needed or required by the VCAA to decide the increased rating appeal.  In the September 2014 Informal Hearing Presentation, the representative states that the right knee is more painful and continues to worsen, in terms of both pain and limitation of motion.  The Board notes that the presence of pain is already considered as part of the schedular criteria for a 10 percent rating under DC 5010-5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also notes that the representative does not indicate that the increased limitation of motion approximates the criteria for a 20 percent schedular rating under DC 5260 or 5261.  The contention of worsening symptoms was the basis for the present increased rating claim filed in June 2010.  The representative does not specifically contend that the right knee has worsened since the July 2012 VA medical examination and does not describe or assert any symptoms or functional impairment related to the degenerative joint disease of the right knee that were not previously considered and accounted for in the July 2012 VA medical examination.  Neither the representative nor the Veteran has requested a new VA examination; rather, the representative contends that the objective evidence already contained in the file is sufficient to support the claim for an increased rating for the right knee disability.  
There are also VAMC records through November 2012 included in the record, which include reports of knee pain and range of motion measurements.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the right knee disability that may be occurring throughout the appeal, to include since the July 2012 VA medical examination.  There is neither allegation nor indication of a material change in condition of the right knee disability since the last VA medical examination.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the right knee disability is adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca, 8 Vet. App. at 205, the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  




Analysis of Increased Rating for Degenerative Joint Disease of the Right Knee

The Veteran filed a claim for an increased rating for the service-connected degenerative joint disease of the right knee on June 8, 2010; therefore, the potential rating period on appeal extends from June 8, 2009, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  For the entire rating period under appeal, the degenerative joint disease of the right knee has been rated at 10 percent based on painful motion (arthritis with noncompensable limitation of motion due to pain).  38 C.F.R. § 4.71a, DC 5010-5003.  At the time of the June 2008 rating decision, the right knee disability was rated under DC 5010-5003.  

In the October 2010 rating decision on appeal, the RO recorded the rating of the right knee, and purported to do so using Diagnostic Codes 5010-5261.  The Board infers that DC 5261 was assigned in error, as the criteria found at DC 5261 is for limitation of extension of the leg, while neither the October 2010 rating decision nor the evidence of record reflect any evidence of limitation of extension or that the 10 percent was actually being assigned for limitation of extension.  The October 2010 rating decision specifically cites the July 2010 VA examination finding that the extension of the right leg was normal.  The Board relies on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 10 percent rating was derived under DC 5010-5003 (noncompensable limitation of motion due to pain), and the range of motion findings in this case, rather than an inexplicable use of DC 5261.

The Veteran contends that he experiences frequent flare-ups that result in increased pain and swelling, that the right knee pops and grinds when he goes up and down stairs, that the right knee locks, has instability, and buckles at times, and that he frequently wraps the right knee and occasionally wears a knee brace for support.  The Veteran contends that, with consideration of these symptoms, he is entitled to an increased rating in excess of 10 percent.

During the July 2012 VA examination, the VA examiner found that the Veteran had a meniscal tear of the right knee.  A May 2010 Magnetic Resonance Imaging (MRI) test shows a complex tear of the lateral meniscus of the left knee, but found that none of the other menisci of the knees appear to be torn; however, in the context of the July 2012 VA examination, the examiner only discussed and evaluated the right knee and appears to have diagnosed a new meniscal tear of the right knee.  If a future examination shows the diagnosis of a meniscal tear of the right knee to be erroneous, the Board notes that for the entire rating period on appeal the knee disability has been manifested by symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258, regardless of the specific clinical finding of meniscal tear.  The disability need not meet all of the criteria under DC 5258 if, as is the case here, there are findings sufficiently characteristic to identify the disability.  See 38 C.F.R. § 4.21 (2014).   

As noted above, the Veteran has been rated 10 percent (maximum) under DC 5010-5003 for arthritis with painful motion; however, DC 5258 allows for higher (single and maximum) 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  As such, the Board finds that, as a higher rating is available under DC 5258, it is more advantageous to the Veteran to be rated under DC 5258.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply as long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  See also 38 C.F.R. § 4.13, 4.27 (2014).

The Veteran in this case may not be assigned separate ratings for degenerative joint disease of the right knee under both DC 5010 (painful limitation of motion), 
DC 5260 (limitation of flexion), or DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5010-5003, DC 5260, or DC 5261.  The right knee disability has been manifested by joint "locking," painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both DC 5010-5003, DC 5260, or DC 5261, and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under DC 5010-5003, DC 5260, or DC 5261 is not possible.

In consideration of the foregoing, because the Veteran by this Board decision will be assigned a higher (single and maximum) rating of 20 percent under DC 5258 (for frequent episodes of "locking," pain, and effusion into the joint), to avoid prohibited pyramiding by rating the same symptoms of pain and limitation of motion (of which locking is one form, and locking necessarily constitutes limitation of motion) twice, the 10 percent rating under DC 5010-5003 will be discontinued in favor of the 20 percent rating under DC 5258.  This change in diagnostic codes does not amount to a reduction, and is not a recognition of change of diagnosis or change of etiology, because the rating of the same right knee disability increases from 10 percent to 20 percent as a result of this decision.  See 38 C.F.R. § 4.13.  

The Board will next consider whether the criteria for a separate rating under 
DC 5257 for recurrent subluxation or lateral instability have been met.  Under 
DC 5257, a 10 percent rating is assigned when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DC 5010-5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5010-5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.71a, DC 5010-5003.  See 38 C.F.R. § 4.59.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding instability of the knee during any part of the rating period.  At the July 2010 VA examination, the Veteran reported that he had instability; however, the VA examination report narrative suggests that this was a past symptom and not a current symptom at the time of the examination.  Furthermore, the multiple VA Medical Center treatment records before and after the July 2010 VA examination are absent any complaint, treatment, or diagnosis of right knee instability.  In VA Medical Center treatment records before and after the July 2010 VA examination, the Veteran reports "popping" and "buckling" of the right knee.  The Board notes that "popping" and "buckling" more closely resemble weakness, a factor which has been considered as limiting motion of the knee (see 38 C.F.R. §§ 4.40, 4.45, DeLuca), rather than actual instability.  At the July 2012 VA examination, the evidence objectively demonstrated normal anterior, posterior, and medial-lateral joint stability of the right knee.  The July 2012 VA examiner also found no evidence or history of recurrent subluxation or dislocation.  In consideration of the foregoing, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the right knee disability has been manifested by recurrent subluxation or lateral instability.

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5260 for limitation of flexion have been met.  Under DC 5260, a 30 percent rating is assigned for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of the record, the Board finds that the evidence does not support the assignment of a higher rating than 20 percent under DC 5260 for limitation of leg flexion for the entire rating period.  The July 2010 VA examination report notes right knee flexion to 120 degrees with end of range pain and no additional limitation of motion after repetitive use.  The July 2012 VA examination report notes right knee flexion to 110 degrees, with evidence of painful motion at 95 degrees and no additional limitation of motion after repetitive use.  VA Medical Center records show flexion measurements consistent with the findings in the VA medical examination reports.  These findings do not even meet the criteria for the minimum compensable (10 percent) rating under DC 5260; therefore, the Board finds a higher rating than 20 percent under DC 5260 is not warranted for the entire rating period on appeal.  

The Board will next consider whether the criteria for a higher rating than 20 percent under DC 5261 for limitation of extension have been met.  Under DC 5261 a 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that the evidence is against the assignment of a higher rating than 20 percent under DC 5261 for limitation of right leg extension for the entire rating period.  The July 2010 and July 2012 VA examination reports note no limitation of right knee extension, no objective evidence of painful motion, and no additional right knee limitation of motion after repetitive use.  VA Medical Center records show extension measurements consistent with the findings in the VA medical examination reports.  These findings do not meet the criteria for even the minimum compensable (10 percent) rating under DC 5261; therefore, the Board finds a higher rating under DC 5261 is not warranted for the entire rating period on appeal.  

The Board finds that no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the degenerative joint disease of the right knee for the rating period.  There is no competent evidence of right knee ankylosis so as to warrant a higher rating under DC 5256.  The range of motion testing evidence shows the right knee flexion is from 0 to 90 degrees or greater for the entire rating period, even with considerations of limitation of motion due to pain, swelling, and flare-ups; therefore, as the Veteran does not have ankylosis of the right knee, a higher rating under DC 5256 for ankylosis of the right knee is not warranted.  

The evidence does not show a meniscectomy of the right knee or that the knee disability has been otherwise manifested by removal of the symptomatic semilunar cartilage (i.e., meniscus) so as to warrant a rating under DC 5259.  See July 2010 VA examination report.  A separate rating, in addition to DC 5258, may not be assigned under DC 5259, because the symptoms of frequent joint "locking," pain, and effusion would also constitute "symptomatic" cartilage removal residuals ratable under DC 5259.  The right knee disability has already been assigned a rating under DC 5258 for the residual symptoms associated with the right knee disability that encompasses dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion.  DC 5259 requires removal of the semilunar cartilage that is "symptomatic"; therefore, DCs 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Because of the overlapping symptoms, granting a separate rating for the same overlapping manifestations, specifically pain, effusion, and locking, of the right knee disability under DC 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under DC 5259 in this case is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5258 (which provides a single, maximum rating of 20 percent).  

With regard to additional potentially applicable Diagnostic Codes, there is no evidence of impairment of the tibia and fibula so as to warrant a separate or higher rating under DC 5262.  The evidence does not show genu recurvatum, and, additionally, the maximum disability rating under DC 5263 is 10 percent; therefore, a separate rating under DC 5263 for genu recurvatum is not warranted for the entire rating period.  


Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the degenerative joint disease of the right knee, which has been manifested by meniscal tear; frequent flare-ups that result in increased pain and swelling; popping, grinding, and buckling of the knee; and locking of the knee.  The 20 percent schedular rating under DC 5258 specifically contemplates meniscal tear with frequent episodes of "locking," pain, and effusion into the joint.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the right knee to the schedular criteria, the right knee symptoms and related functional impairment, to include interference with ascending or descending stairs and walking, and use of a brace or other knee support, are fully contemplated in the current schedular ratings; therefore, because the schedular rating criteria are adequate to rate the degenerative joint disease of the right knee, no extraschedular referral is warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An increased rating of 20 percent for degenerative joint disease of the right knee, but no higher, for the entire rating period on appeal, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


